 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10        VERNON RUBIDOUX,
                                                     Case No. CV15-07751 JFW
11                                     Plaintiff,    (RAO)
12             v.
                                                     [PROPOSED] PROTECTIVE
13                                                   ORDER
          PAM AHLIN, et al.,
14
                                                    Action Filed: 10/2/2015
15                                 Defendants.
16

17
     1.      A. PURPOSES AND LIMITATIONS
18
             Discovery in this action is likely to involve production of confidential,
19
     proprietary or private information for which special protection from public
20
     disclosure and from use for any purpose other than prosecuting this litigation may
21
     be warranted. Accordingly, Defendant Mark Peterson (Defendant) hereby petitions
22
     the Court to enter the following Protective Order. Defendant acknowledges that this
23
     Order does not confer blanket protections on all disclosures or responses to
24
     discovery and that the protection it affords from public disclosure and use extends
25
     only to the limited information or items that are entitled to confidential treatment
26
     under the applicable legal principles.
27

28
 1         B. GOOD CAUSE STATEMENT
 2         This action is likely to involve personal and confidential medical records of
 3   the Plaintiff and records implicating the privacy rights of third parties for which
 4   special protection from public disclosure and from use for any purpose other than
 5   prosecution of this action is warranted. Such confidential and proprietary materials
 6   and information consist of, among other things, the Plaintiff’s medical and related
 7   records, information implicating privacy rights of third parties, and information
 8   otherwise generally unavailable to the public, or which may be privileged or
 9   otherwise protected from disclosure under state or federal statutes, court rules, case
10   decisions, or common law. Accordingly, to expedite the flow of information, to
11   facilitate the prompt resolution of disputes over confidentiality of discovery
12   materials, to adequately protect information the parties are entitled to keep
13   confidential, to ensure that the parties are permitted reasonable necessary uses of
14   such material in preparation for and in the conduct of trial, to address their handling
15   at the end of the litigation, and serve the ends of justice, a protective order for such
16   information is justified in this matter. It is the intent of Defendant that information
17   will not be designated as confidential for tactical reasons and that nothing be so
18   designated without a good faith belief that it has been maintained in a confidential,
19   non-public manner, and there is good cause why it should not be part of the public
20   record of this case.
21         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
22           Defendant further acknowledges, as set forth in Section 12.3, below, that this
23   Protective Order does not entitle him to file confidential information under seal;
24   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
25   standards that will be applied when a party seeks permission from the court to file
26   material under seal.
27         There is a strong presumption that the public has a right of access to judicial
28   proceedings and records in civil cases. In connection with non-dispositive motions,
                                                 2
 1   good cause must be shown to support a filing under seal. See Kamakana v. City and
 2   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
 3   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
 4   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 5   require good cause showing), and a specific showing of good cause or compelling
 6   reasons with proper evidentiary support and legal justification, must be made with
 7   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 8   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 9   without the submission of competent evidence by declaration, establishing that the
10   material sought to be filed under seal qualifies as confidential, privileged, or
11   otherwise protectable—constitute good cause.
12         Further, if a party requests sealing related to a dispositive motion or trial, then
13   compelling reasons, not only good cause, for the sealing must be shown, and the
14   relief sought shall be narrowly tailored to serve the specific interest to be protected.
15   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
16   each item or type of information, document, or thing sought to be filed or introduced
17   under seal in connection with a dispositive motion or trial, the party seeking
18   protection must articulate compelling reasons, supported by specific facts and legal
19   justification, for the requested sealing order. Again, competent evidence supporting
20   the application to file documents under seal must be provided by declaration.
21         Any document that is not confidential, privileged, or otherwise protectable in
22   its entirety will not be filed under seal if the confidential portions can be redacted.
23   If documents can be redacted, then a redacted version for public viewing, omitting
24   only the confidential, privileged, or otherwise protectable portions of the document
25   shall be filed. Any application that seeks to file documents under seal in their
26   entirety should include an explanation of why redaction is not feasible.
27   2.    DEFINITIONS
28         2.1    Action: This pending lawsuit, Vernon Rubidoux v. Pam Ahlin, et al.,
                                                 3
 1   Case No. CV15-07751 JFW (RAO).
 2         2.2    Challenging Party: a Party or Non-Party that challenges the
 3   designation of information or items under this Order.
 4         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 5   how it is generated, stored or maintained) or tangible things that qualify for
 6   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 7   the Good Cause Statement.
 8         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 9   their support staff). This shall also include a party proceeding pro se.
10         2.5    Designating Party: a Party or Non-Party that designates information or
11   items that it produces in disclosures or in responses to discovery as
12   “CONFIDENTIAL.”
13         2.6    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things) that are produced or
16   generated in disclosures or responses to discovery in this matter.
17         2.7    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20         2.8    House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside
22   counsel.
23         2.9    Non-Party: any natural person, partnership, corporation, association or
24   other legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a
26   party to this Action but are retained to represent or advise a party to this Action and
27   have appeared in this Action on behalf of that party or are affiliated with a law firm
28   that has appeared on behalf of that party, and includes support staff.
                                                4
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Protective Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the
21   trial judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         Once a case proceeds to trial, information that was designated as
24   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
25   as an exhibit at trial becomes public and will be presumptively available to all
26   members of the public, including the press, unless compelling reasons supported by
27   specific factual findings to proceed otherwise are made to the trial judge in advance
28   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                5
 1   showing for sealing documents produced in discovery from “compelling reasons”
 2   standard when merits-related documents are part of court record). Accordingly, the
 3   terms of this protective order do not extend beyond the commencement of the trial.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items or oral or written
10   communications that qualify so that other portions of the material, documents, items
11   or communications for which protection is not warranted are not swept unjustifiably
12   within the ambit of this Order.
13         Mass, indiscriminate or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2      Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27               (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                 6
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3   contains protected material. If only a portion of the material on a page qualifies for
 4   protection, the Producing Party also must clearly identify the protected portion(s)
 5   (e.g., by making appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine which
12   documents, or portions thereof, qualify for protection under this Order. Then,
13   before producing the specified documents, the Producing Party must affix the
14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
15   portion of the material on a page qualifies for protection, the Producing Party also
16   must clearly identify the protected portion(s) (e.g., by making appropriate markings
17   in the margins).
18               (b) for testimony given in depositions that the Designating Party identifies
19   the Disclosure or Discovery Material on the record, before the close of the
20   deposition all protected testimony.
21               (c) for information produced in some form other than documentary and
22   for any other tangible items, that the Producing Party affix in a prominent place on
23   the exterior of the container or containers in which the information is stored the
24   legend “CONFIDENTIAL.” If only a portion or portions of the information
25   warrants protection, the Producing Party, to the extent practicable, shall identify the
26   protected portion(s).
27         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
                                                 7
 1   the Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties shall
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1    Basic Principles. A Receiving Party may use Protected Material that is
21   disclosed or produced by another Party or by a Non-Party in connection with this
22   Action only for prosecuting, defending or attempting to settle this Action. Such
23   Protected Material may be disclosed only to the categories of persons and under the
24   conditions described in this Order. When the Action has been terminated, a
25   Receiving Party must comply with the provisions of section 13 below (FINAL
26   DISPOSITION).
27         Protected Material must be stored and maintained by a Receiving Party at a
28   location and in a secure manner that ensures that access is limited to the persons
                                                8
 1   authorized under this Order.
 2         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3   otherwise ordered by the court or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated
 5   “CONFIDENTIAL” only to:
 6               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 7   well as employees of said Outside Counsel of Record to whom it is reasonably
 8   necessary to disclose the information for this Action;
 9               (b) the officers, directors, and employees (including House Counsel) of
10   the Receiving Party to whom disclosure is reasonably necessary for this Action;
11               (c) Experts (as defined in this Order) of the Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14               (d) the court and its personnel;
15               (e) court reporters and their staff;
16               (f) professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this Action and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (g) the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21               (h) during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
24   will not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28   be separately bound by the court reporter and may not be disclosed to anyone except
                                                    9
 1   as permitted under this Protective Order; and
 2             (i) any mediator or settlement officer, and their supporting personnel,
 3   mutually agreed upon by any of the parties engaged in settlement discussions.
 4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5         IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation
 7   that compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9             (a) promptly notify in writing the Designating Party. Such notification
10   shall include a copy of the subpoena or court order;
11             (b) promptly notify in writing the party who caused the subpoena or order
12   to issue in the other litigation that some or all of the material covered by the
13   subpoena or order is subject to this Protective Order. Such notification shall include
14   a copy of this Protective Order; and
15             (c) cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected.
17         If the Designating Party timely seeks a protective order, the Party served with
18   the subpoena or court order shall not produce any information designated in this
19   action as “CONFIDENTIAL” before a determination by the court from which the
20   subpoena or order issued, unless the Party has obtained the Designating Party’s
21   permission. The Designating Party shall bear the burden and expense of seeking
22   protection in that court of its confidential material and nothing in these provisions
23   should be construed as authorizing or encouraging a Receiving Party in this Action
24   to disobey a lawful directive from another court.
25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26         PRODUCED IN THIS LITIGATION
27             (a) The terms of this Order are applicable to information produced by a
28   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                10
 1   produced by Non-Parties in connection with this litigation is protected by the
 2   remedies and relief provided by this Order. Nothing in these provisions should be
 3   construed as prohibiting a Non-Party from seeking additional protections.
 4             (b) In the event that a Party is required, by a valid discovery request, to
 5   produce a Non-Party’s confidential information in its possession, and the Party is
 6   subject to an agreement with the Non-Party not to produce the Non-Party’s
 7   confidential information, then the Party shall:
 8                (1) promptly notify in writing the Requesting Party and the Non-Party
 9   that some or all of the information requested is subject to a confidentiality
10   agreement with a Non-Party;
11                (2) promptly provide the Non-Party with a copy of the Protective
12   Order in this Action, the relevant discovery request(s), and a reasonably specific
13   description of the information requested; and
14                (3) make the information requested available for inspection by the
15   Non-Party, if requested.
16             (c) If the Non-Party fails to seek a protective order from this court within
17   14 days of receiving the notice and accompanying information, the Receiving Party
18   may produce the Non-Party’s confidential information responsive to the discovery
19   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20   not produce any information in its possession or control that is subject to the
21   confidentiality agreement with the Non-Party before a determination by the court.
22   Absent a court order to the contrary, the Non-Party shall bear the burden and
23   expense of seeking protection in this court of its Protected Material.
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Protective Order, the Receiving Party must immediately (a) notify in writing the
28   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                               11
 1   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 2   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 3   request such person or persons to execute the “Acknowledgment and Agreement to
 4   Be Bound” that is attached hereto as Exhibit A.
 5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6         PROTECTED MATERIAL
 7         When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other protection,
 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
11   procedure may be established in an e-discovery order that provides for production
12   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
13   (e), insofar as the parties reach an agreement on the effect of disclosure of a
14   communication or information covered by the attorney-client privilege or work
15   product protection, the parties may incorporate their agreement in a protective order
16   submitted to the court.
17   12.   MISCELLANEOUS
18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19   person to seek its modification by the Court in the future.
20         12.2 Right to Assert Other Objections. The entry of this Protective Order
21   shall not cause any Party to waive any right it otherwise would have to object to
22   disclosing or producing any information or item on any ground not addressed in this
23   Protective Order. Similarly, no Party waives any right to object on any ground to
24   use in evidence of any of the material covered by this Protective Order.
25         12.3 Filing Protected Material. A Party that seeks to file under seal any
26   Protected Material must comply with Local Civil Rule 79-5. Protected Material
27   may only be filed under seal pursuant to a court order authorizing the sealing of the
28   specific Protected Material at issue. If a Party’s request to file Protected Material
                                               12
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.
 3   13.   FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in paragraph 4, within 60
 5   days of a written request by the Designating Party, each Receiving Party must return
 6   all Protected Material to the Producing Party or destroy such material. As used in
 7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8   summaries, and any other format reproducing or capturing any of the Protected
 9   Material. Whether the Protected Material is returned or destroyed, the Receiving
10   Party must submit a written certification to the Producing Party (and, if not the same
11   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
12   (by category, where appropriate) all the Protected Material that was returned or
13   destroyed and (2) affirms that the Receiving Party has not retained any copies,
14   abstracts, compilations, summaries or any other format reproducing or capturing any
15   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
16   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
18   reports, attorney work product, and consultant and expert work product, even if such
19   materials contain Protected Material. Any such archival copies that contain or
20   constitute Protected Material remain subject to this Protective Order as set forth in
21   Section 4 (DURATION).
22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                               13
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4

 5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 6

 7   DATED: July 6, 2021
 8

 9   _____________________________________
     HON. ROZELLA A. OLIVER
10   United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             14
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Protective Order that was issued
 6   by the United States District Court for the Central District of California on [date] in
 7   the case of Vernon Rubidoux v. Pam Ahlin, et al., Case No. CV15-07751 JFW
 8   (RAO).
 9         I agree to comply with and to be bound by all the terms of this Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Protective Order,
17   even if such enforcement proceedings occur after termination of this action. I
18   hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                               15
